 In the Mattel'of BALL BROTHERS COMPANYandFEDERATION OF GLASS,Case No. 8=5853SUPPLEMENTAL DECISIONANDAMENDMENT TO CERTIFICATIONANDORDER-July 6, 1944On September 21, '1943, the National Labor Relations Board issuedits Decision and Direction of Election in the above-styled proceeding."Thereafter, on October 15, 1943, an election was held under the direc-tion and supervision of the Regional Director for the Ninth Region.On October 29, 1943, following the election, in which a majority ofthe participants selected the Federation of Glass, Ceramic & SilicaSand Workers of America, CIO, herein called the CIO, as their col-lective bargaining representative, the Board certified the CIO as theexclusive bargaining representative in the appropriate unit.On March 29, 1944, Glass Bottle Blowers Association, OperatorsLocal #147, AFL, herein called Local 147, filed a petition for clarifica-tion of the Board's decision.2On April 28, 1944, having duly consid-ered the petition of Local 147, the Board issued an Order reopening therecord and directing a further hearing with respect to, the matterscontained in said petition. Said hearing was held at Muncie, Indiana,on May 17, 1944, -after due notice, before Thomas E. Shroyer, TrialExaminer.The Company, the CIO, and Local 147 appeared, partici-pated, and were afforded full opportunity to be heard,, to examine and,cross-examine witnesses and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmdd.In our previous decision we found appropriate a unit consistinggenerally of all miscellaneous employees, but excluded from the unit1 52 N. L. R. B. 775.2 The Association is hereinafter referred to as the GBBA.57 N. L. R. B., No. 16.I85 86DECISIONSOF NATIONALLABOR RELATIONS BOARDoperators, among others, on the ground that they had always beenrepresented separately from'other employees, iii a separate bargainingunit.Local 147, which is the recognized bargaining agent for theoperators, now contends in its petition for clarification of the Board'sdecision, that the term `-`operators" as used in the Board's decision,.includes lehr tenders, oilers, and cold repairmen.- The CIO stren-uously objects to such interpretation of the term operators and con-tends that lehr tenders, oilers, and cold repairmen do not come withiiii,the meaning of the term "operators.".As our earlier decision pointed out, the unit pattern at the Com,pany's plant has been created by'years of collective bargaining.. Local.147 has always "represented the operators and machine tenders, whileseveral so-called miscellaneous locals of the GBBA have jointly repre-sented most of the remaining employees.3 The GBBA has bargainedon an industry-wide basis on behalf of the operators and annual con-tracts have been executed for many years on an industry-wide basis.Local 147 has functioned and still functions under the provisions cfthese industry-wide contracts.On the other hand, the miscellaneouslocals-have bargained on a single-plant basis.The record establishes,without contradiction, that Lehr tenders, who operate the lehrs orcool-ing furnaces through which the glass products pass immediately afternot by Local 147; and that oilers also have been represented by themiscellaneous local, since at least 1940.While it is true that the oilersand lehr tenders must work in close cooperation with the operators,ald under other circumstances, might appropriately be included'in thesame unit with operators, it is equally true that the miscellaneouslocals and Local 147, by their bargaining over a period of more than8 years, have themselves established the separate unit for operators.It is, significant that all of the membership cards of lehr tenders and toilers,which were submitted in the instant proceeding were dated-after the Board's Decision and Direction of Election in this case.4Cold repairmen, who make the necessary repairs on the glass mould-ing machines, present a more difficult problem. It appears that someof the cold repairmen are,former operators who have retained theirmembership in Local 147.Pursuant to an oral agreement betweenLocal 147 and the Company, the former operators who are membersof Local 147 have retained their membership in that Local and theirwage scales have been orally agreed upon by the Company and thatLocal.On the other hand, other cold repairmen have never beenoperators and were represented by the miscellaneous local, their wagescales having been fixed by the annual plant-wide contracts.Their8The employees formerly representedby the GBBAmiscellaneous locals are those em-braced in the unit foundappropriatein our previous Decision. BALL BROTHERS COMPANY-87,work, however, is apparently the same as that of those who wereformerly operators and there seems to be no basis for distinctionamong them other than the fact that, they have been represented, bydifferent unions.Obviously, employee membership in separate labororganizations, absent other factors distinguishing employees from-each-other, is insufficient basis for placing such 'employees in separatebargaining units.4'The cold repairmen lnust, therefore, be treatedalike, either as part of the miscellaneous unit or as part of the oper-ator's unit. In our previous Decision we found that they were part ofthe miscellaneous unit.They are not operators and are not part ofth© industry-wide contract unit, of which the operators of the Com-pany are a part.We therefore see no justification either on the basisof their function, or the informal dealings on their behalf by Local147, for changing our prior disposition of the category of cold repair-men.Under -the circumstances in this case,,we are of the opinion that,Oilers,lehr tenders, and cold repairmen do not properly fall withinthe meaning of the term operators, as that term is used in our descrip-tion of the appropriate bargaining unit and they have been and shouldremain partof the miscellaneous unit presently represented by theCIO.'As we have posited out above, the GBBA has itself fashionedthe pattern of collective bargaining units ' at this plant and we arereluctantto alter a pattern of such long duration.The record in thiscase has shown clearly, however, that there is an extremely close func-tionalrelationship between many of the miscellaneous employees andthe employees presently represented by Local 147: Inthe absence of ahistory of bargaining on behalf of the operatorsin, a separate unit,we would have been constrained to find appropriate a single unitincluding the operators.In the course of considering the petition of Local 147, we havenoticed that our original unit finding failed to mention,as an excludedcategory,machine tenders. In order to correct this oversight, thedescription of the appropriate unit set forth in the certification liere-,tofore issued is HEREBYAMENDED by adding to the list of excludedcategories,machine tenders.-ORDER,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3,i* It isto be notedthat apprentice operators,whose wage ratesand otherconditions ofemployment are fixed by the industry-wide contract under whichLocal 147operates, arerecruited from among several different categories of miscellaneous workers, not only fromamong the categories here in dispute.- 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDIT IS HEREBYORDERED that the petition for clarification of the Board'sDecision, filed by,Glass Bottle Blowers Association, Local 147, AFL,be, and it hereby is, dismissed.,MR. GERARDD. REILLY took no part in,the consideration of the aboveSupplemental Decision and Amendment to Certification and Order.